                                           Case 3:18-cv-06399-JD Document 98 Filed 01/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRETT HEEGER, et al.,                              Case No. 18-cv-06399-JD
                                                        Plaintiffs,
                                   8
                                                                                            ORDER DISMISSING CASE
                                                 v.
                                   9

                                  10     FACEBOOK, INC.,
                                                        Defendant.
                                  11

                                  12          On December 24, 2020, the Court dismissed plaintiffs’ first amended complaint in its
Northern District of California
 United States District Court




                                  13   entirety for lack of Article III standing. Dkt. No. 97 at 9. Plaintiffs were given until January 21,

                                  14   2021, to file an amended complaint. Id. at 15. An amended complaint was not filed by the

                                  15   deadline, and plaintiffs did not advise the Court that they intended to stand on the dismissed

                                  16   complaint and appeal.

                                  17          Consequently, the case is dismissed under Federal Rule of Civil Procedure 41(b).

                                  18   Judgment will be entered for defendant.

                                  19          IT IS SO ORDERED.

                                  20   Dated: January 25, 2021

                                  21

                                  22
                                                                                                     JAMES DONATO
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
